Citation Nr: 0018395	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-18 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the veteran's fatal injuries sustained on March 5, 
1997, were the result of willful misconduct for purposes of 
Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to February 
1978, and from April 1978 to March 1997.  He died on 
March [redacted], 1997.  The appellant is the surviving spouse 
of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 administrative 
decision of the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO).  In connection with this 
appeal, the appellant testified at a Travel Board hearing 
held on May 10, 2000, before the undersigned Member of the 
Board.  A transcript of that hearing has been associated with 
the record.

A claim for DIC benefits was filed on behalf of the veteran's 
children by his former spouse in April 1997, and the record 
reflects that she filed a notice of disagreement in January 
1998 in response to the RO's September 1997 administrative 
decision; however, she did not perfect an appeal to the Board 
of this claim following issuance of a statement of the case 
in April 1999.  Hence, only the appellant's claim for DIC 
benefits is currently before the Board on appeal.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1997, while on active 
duty, due to blunt-force injuries to his head sustained in a 
motorcycle accident on March 5, 1997.

2.  The veteran, who was an experienced motorcyclist, 
operated his motorcycle on March 5, 1997, in a deliberately 
reckless manner (attempting a pass on a curve at night in a 
no-passing zone over an unfamiliar road) while legally 
intoxicated by alcohol.

3.  The veteran's death on March [redacted], 1997, was proximately 
caused by the reckless operation of his motorcycle on March 5,
1997, while he was impaired due to alcohol intoxication.


CONCLUSION OF LAW

The veteran's fatal injuries sustained on March 5, 1997, 
were the result of his own willful misconduct, and his death was 
not incurred in the line of duty.  38 U.S.C.A. § 105, 5107 
(West 1991); 38 C.F.R. §§ 3.1(m), (n), 3.102, 3.301 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The surviving spouse of a veteran who dies from an injury or 
disease incurred while in the active military service is 
entitled to DIC benefits.  38 U.S.C.A. § 1310 (West 1991); 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  For a death to 
be considered service connected, it must result from 
disability incurred in "line of duty."  38 U.S.C.A. 
§ 101(16) (West 1991).  VA is bound by a line of duty finding 
made by a service department unless the finding is "patently 
inconsistent with the requirements of laws administered by 
[VA]."  38 C.F.R. § 3.1(m) (1999); see also Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Absent a line of duty 
determination by the service department, VA must adjudicate 
the record as it stands.

Under 38 U.S.C.A. § 105 (West 1991), an injury or disease 
incurred during active military, naval, or air service will 
be deemed to have been incurred in line of duty unless such 
injury or disease was suffered or contracted coincident with 
certain enumerated exceptions (avoiding duty by desertion, 
confined under sentence of court-martial involving an 
unremitted dishonorable discharge, confined under sentence of 
a civil court for a felony), or was a result of the veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  
See also 38 C.F.R. § 3.1(m).  The United States Court of 
Appeals for Veterans Claims has held that section 105 of 38 
U.S.C.A. establishes a presumption in favor of a finding of 
line of duty; if the Board finds that an exception does apply 
(in this case, willful misconduct), and denies the claim 
solely on the basis of such grounds, the Board must establish 
that denial of the claim is justified by a preponderance of 
the evidence.  See Forshey v. West, 12 Vet. App. 71 (1998) 
(citing Smith (Cynthia) v. Derwinski, 2 Vet. App. 241, 244 
(1992)).

"Willful misconduct" is defined as "an act involving 
conscious wrongdoing or known prohibited action"; "it 
involves deliberate or intentional wrongdoing" and "must be 
the proximate cause of injury, disease or death."  38 C.F.R. 
§§ 3.1(n)(1), (n)(3), 3.301(c) (1999); see also Daniels v. 
Brown, 9 Vet. App. 348, 350-51 (1996).  "Proximate cause" 
is defined as "that which, in a natural continuous sequence, 
unbroken by any efficient intervening cause, produces injury, 
and without which the result would not have occurred."  
BLACK'S LAW DICTIONARY 1225 (6th ed. 1990); Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995) (relying on BLACK'S 
definition of "evidence").

The simple drinking of alcoholic beverage is not of itself 
willful misconduct, but if in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered to be the result of 
the person's own willful misconduct.  See 38 C.F.R. 
§ 3.301(c)(2) (1999); Gabrielson v. Brown, 7 Vet. App. 36, 41 
(1994).
A number of important facts in this case are not in dispute.  
It is undisputed that the veteran was on active duty 
(authorized leave) when he was fatally injured in a 
motorcycle accident on March 5, 1997.  See "Report of 
Casualty" dated March [redacted], 1997.  Moreover, it is undisputed 
that the injuries he sustained in the motorcycle accident 
were the direct and proximate cause of his death on March [redacted], 
1997.  See "Certificate of Death," dated April 21, 1997.  
Parenthetically, the Board notes that the death certificate 
indicated that the veteran died at the Tallahassee Memorial 
Regional Medical Center and that an autopsy was performed; 
however, the appellant has not, to date, authorized the 
release of these records to either the Army or VA.  Two other 
important facts are not in dispute as well:  (1) the evidence 
shows that the appellant is the veteran's surviving spouse 
(see Certificate of Marriage, dated June 1, 1988), and (2) 
the appellant's testimony and pleadings on appeal, as 
bolstered by other evidence in the file, namely VA medical 
records dated in the late 1970's (see report of VA 
compensation examination conducted in July 1978), supports a 
finding that the veteran was an experienced motorcyclist, who 
was familiar with his motorcycle's normal operation and 
maintenance.

The service department (Army) did not formally determine 
whether the veteran's death was in line of duty, but their 
investigation disclosed the following facts concerning the 
motorcycle accident on March 5, 1997, as determined 
from police accident reports and a statement from an eyewitness 
(veteran's brother):

? According to the police report, the veteran was driving 
carelessly and excessively faster than the posted speed 
limit on an unfamiliar road when he lost control of his 
motorcycle while attempting to pass another vehicle on a 
curve.  He was approaching a left curve and in attempting 
to pass he failed to negotiate the curve whereupon his 
motorcycle left the shoulder and started to flip.  Both 
the veteran and his passenger (another brother, but not 
the brother who provided the witness statement) were 
thrown from the motorcycle which traveled a total distance 
of 261 feet once it left the shoulder.  No other vehicles 
were involved.
? At the time of the accident, the veteran was legally 
intoxicated notwithstanding inconsistent blood alcohol 
test results; the accident occurred after he had left 
"Randy's Sand Dollar Saloon" and his blood alcohol was 
interpreted to be .23 (well above the nationally-
recognized standard for presumed intoxication - .10) when 
taken at the accident scene by the investigating Florida 
Highway Patrol officer, while it was .17 when tested by a 
crime laboratory analyst in the Florida Department of Law 
Enforcement's Toxicology Section two days later on March 
7, 1997.

? According to the police report, the accident occurred 
under dark lighting conditions (no street lights), clear 
weather, a dry road surface, and with no contributory 
causes due to other road or environmental conditions.  
There were also no reported vehicular defects or traffic 
control problems which could have contributed to the 
accident.

? Based on the available information, the Army concluded 
that the veteran died as a result of single motorcycle 
accident due to major (internal) injuries to his head and 
back.

? The police report indicated that there were actually two 
eyewitnesses to the accident, but only the veteran's 
brother who was a driving a separate vehicle provided a 
statement concerning his knowledge of the accident.  The 
other witness, a woman, did not respond to the Army's 
efforts to obtain information from her.  In his statement, 
the brother indicated that the veteran was attempting to 
pass him when a truck coming in the other direction did 
not slow down, forcing him to slow down rapidly so as to 
allow the veteran the opportunity to get back into the 
right lane quickly.  When this occurred, the veteran eased 
off the edge of the road about two feet onto the shoulder, 
which was soft and sandy, and he maintained control of the 
motorcycle for approximately 20 to 50 feet before coming 
to rest in a drainage ditch that paralleled the road.  The 
brother indicated that the truck did not stop and that the 
only other traffic on the road at that time was moving in 
their direction up ahead, thus, only he and the truck 
driver witnessed the accident.

In her testimony and pleadings of record, the appellant 
maintains that the accident was the result of the 
aforementioned oncoming truck which forced the veteran to 
make a sharp turn back into the right lane, which due to the 
inexperience of his passenger (who she claims leaned the 
wrong way as the veteran turned the bike - a potentially 
dangerous mistake on a motorcycle) and the veteran's own 
unfamiliarity with the road (unlit, two-lane country road), 
caused the motorcycle to skid out of control.  In support of 
her claim, she maintains that the veteran was an experienced 
motorcyclist who would not have taken any chances driving on 
an unfamiliar road with his brother as his passenger.  In 
essence, she claims that the accident was unavoidable and 
would have occurred under these circumstances regardless of 
any alcohol intoxication, which due to the reported 
inconsistencies in the blood alcohol test results, raises at 
least a question as to the extent of the veteran's 
intoxication at the time of the accident.  She also disputes 
the police findings that the veteran was driving excessively 
fast on the basis that there was no posted speed limit 
because it was a passing zone.  She maintains that as there 
were no skid marks, he could not have been driving very fast.  
The appellant also contends that the Florida Highway Patrol 
did not conduct a thorough investigation of the accident, 
alleging that the two investigating officers did not confer 
to get all the facts straight and had only a limited 
conversation with the veteran's brother who filed the 
eyewitness statement.

In this case, the appellant is eligible to receive DIC 
benefits if her late husband's injuries were incurred in line 
of duty; because he was in the active service at the time of 
the March 1997 motorcycle accident, his fatal injuries 
resulting from that accident are deemed to have been in line 
of duty.  Smith, 2 Vet. App. 241, 244 (1992).  However, after 
reviewing the relevant evidence of record, as detailed above, 
the Board finds that the line of duty presumption has been 
rebutted by a preponderance of the evidence which shows that 
the veteran's death was due to his own willful misconduct 
based on the following findings of fact (1) the veteran 
operated his motorcycle on March 5, 1997, in a deliberately 
reckless manner (attempting a pass on a curve at night in a 
no-passing zone over an unfamiliar road) while legally 
intoxicated by alcohol, and (2) his death on March [redacted], 1997, 
was proximately caused by the reckless operation of his 
motorcycle on March 5, 1997, while he was impaired due to 
alcohol intoxication.

The Board finds that the veteran's actions on March 5, 1997, 
were deliberately reckless because as an experienced 
motorcyclist, he should have known that attempting to pass on 
a curve in dark conditions over an unfamiliar road with a 
passenger was an unsafe move.  Further, the Board finds that 
given his experience in handling and driving motorcycles, 
these reckless actions were directly attributable to his 
being impaired by alcohol (notwithstanding the 
inconsistencies in the blood alcohol test results, taking 
even the lower test result, he was still legally intoxicated) 
the end result of which proved to be fatal as the police 
accident reports clearly show that he was going too fast as 
he attempted to negotiate the curve whereupon he lost control 
of the motorcycle.  Because driving while intoxicated is a 
known prohibited action, and because the veteran 
intentionally chose to drive after consciously consuming 
alcohol to a point where his blood alcohol was at a level 
representative of impairment, it is clear that the veteran 
was acting with wanton and reckless disregard of the possible 
consequences.  Accordingly, the Board finds that his actions 
constituted willful misconduct.  38 C.F.R. § 3.1(n) (1999).  
The Board finds that these facts, which are documented by 
official reports, tend to show that the veteran's intoxicated 
state, and not some other factor, such as poor or unfamiliar 
road conditions, darkness, or the actions of another person 
or thing not in his direct control, caused the accident and 
his resultant fatal injuries.  The reports generated by the 
Florida Highway Patrol and in connection with the Army's 
investigation are the only official records addressing the 
relationship between the veteran's accident and his 
consumption of alcohol, and, when weighed with the other 
evidence, support a conclusion that alcohol was the cause of 
the accident.  Hence, a clear preponderance of the evidence 
shows that his willful misconduct - the consumption of 
alcohol - was the proximate cause of his death.  38 C.F.R. 
§§ 3.1(n), 3.301(c)(2) (1999).

Against all of this evidence is the appellant's testimony and 
pleadings on appeal, and while the Board finds her 
forthright, she has nevertheless failed to disprove any of 
the key facts by other documentary or eyewitness evidence.  
In this regard, the Board considered carefully the statement 
of the veteran's brother, but finds that this statement does 
not change the underlying basis of the official reports and 
investigation of the Army and the Florida Highway Patrol.  
His statement offers an explanation why the veteran needed to 
get back into the right lane (oncoming truck), and although 
this event is not officially documented, the fact that it may 
have occurred as he alleged still does not obviate against a 
finding that the veteran was operating his motorcycle in a 
deliberately reckless manner while legally impaired due to 
alcohol - the key facts that constitute willful misconduct in 
the Board's judgment.  The police reports clearly show that 
his attempted passing of his brother's truck was on a curve 
in a no-passing zone in dark conditions with no other 
mitigating factors such as adverse weather, malfunction of 
the motorcycle, etc., which the Board thus finds by any 
reasonable standard was therefore caused by driver 
recklessness regardless of whether another vehicle was coming 
the other way.  The appellant concedes that the veteran was 
unfamiliar with this road, which further shows how reckless 
the attempted pass was under those driving conditions.  The 
Board finds that the combination of all these factors with 
impairment caused by alcohol resulted in the accident as 
there is no credible evidence which offers an alternative 
proximate cause for the accident and death of the veteran.

The other arguments of the appellant are also insufficient to 
help her case:  She says he was not going excessively fast, 
but the official report shows otherwise, and her claim that 
he was in a passing zone where there is no posted speed limit 
is not corroborated by the police reports as it was clearly 
documented that the veteran attempted to pass on a curve at 
an excessive rate of speed over the posted speed limit.  
Further, other than her testimony on appeal, as she was not 
an eyewitness to the accident, there is no proof that the 
accident was caused by the passenger leaning the wrong way 
when the veteran attempted to quickly turn the motorcycle 
back into the right lane.  The Board concedes that some of 
the facts reported by the police are less detailed than 
others, for example, it was reported that he was going over 
the posted speed limit, but they did not state what the limit 
was or how fast he was going (the police reports do show that 
the motorcycle traveled over 260 feet, nearly the length of a 
football field, once it left the road).  However, it does not 
appear that any additional evidence is available or 
forthcoming from any relevant source and the appellant has 
not offered any credible evidence to contradict the police's 
underlying findings (veteran driving carelessly and going too 
fast over the speed limit while attempting to pass on a curve 
in dark conditions) which were made contemporaneously with 
the accident.  Her arguments about the skid marks are without 
merit as well; she is not shown to have expertise in 
investigating accidents and has not offered any documentary 
or other credible evidence to back up her assertions.  

Accordingly, the Board concludes that the veteran's fatal 
injuries sustained on March 5, 1997, were the result of his 
own willful misconduct, and his death was not incurred in the 
line of duty.  38 U.S.C.A. § 105, 5107 (West 1991); 38 C.F.R. 
§§ 3.1(m), (n), 3.102, 3.301 (1999).


.................(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE)......


ORDER

Entitlement to DIC benefits is denied as the veteran's fatal 
injuries sustained while on active duty were not in line of 
duty.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

